      Case 2:17-cr-00205-WBS Document 60 Filed 10/15/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT

 9                      EASTERN DISTRICT OF CALIFORNIA
10                                ----oo0oo----
11

12   UNITED STATES OF AMERICA,               No. 2:17-cr-00205 WBS
13                 Plaintiff,

14        v.                                 ORDER
15   GRANT NOTT,

16                 Defendant.

17

18                                ----oo0oo----

19             Defendant has filed a motion for compassionate release

20   under 18 U.S.C. § 3582(c)(1)(A)(i).       (Docket No. 55.)       The court

21   previously denied a similar pro se motion by defendant based on

22   failure to exhaust (Docket Nos. 52, 54).        Defendant, presently

23   appearing through counsel, represents that he has now exhausted

24   his administrative remedies and attaches exhibits in support of

25   that representation.

26             The United States shall file any opposition to

27   defendant’s motion no later than fourteen (14) days from the date

28   of this order.   Defendant may file a reply no later than seven
                                         1
      Case 2:17-cr-00205-WBS Document 60 Filed 10/15/20 Page 2 of 2


 1   (7) days from the date of the filing of the United States’

 2   opposition.   In addition to addressing the merits of defendant’s

 3   motion, the parties’ briefing shall address what deference, if

 4   any, the court should give to any determinations by the Bureau of

 5   Prisons and/or defendant’s warden in deciding the instant motion.

 6              After briefing is complete, the court will take the

 7   motion under submission and will inform the parties if oral

 8   argument or further proceedings are necessary.

 9              IT IS SO ORDERED.
10   Dated:   October 14, 2020
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                         2
